—Judgment, Supreme Court, New York County (George Daniels, J.), rendered April 25, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The court properly modified its original Sandoval ruling. Defendant’s statement, “I don’t sell drugs”, made on his direct examination, was misleading under the circumstances, and conveyed the impression that he had never sold drugs, thereby opening the door to impeachment by means of inquiry into his previously precluded conviction for criminal sale of a controlled substance (see, People v Fardan, 82 NY2d 638; People v Jones, 238 AD2d 251, lv denied 90 NY2d 894).
We perceive no abuse of sentencing discretion. Concur— Milonas, J. P., Tom, Andrias and Saxe, JJ.